This is an appeal by the employer and carrier from an award by the Workmen’s Compensation Board in favor of the claimant for disability compensation, on account of reduced wages, due to an occupational disease. The employer was engaged in the manufacture of mechanical rubber goods. In September, 1945, it commenced the manufacture of a synthetic rubber product known as “ Restfoam ”. The claimant worked on this product and in December, 1945, a rash appeared on his hands which spread to his arms and neck. The condition was diagnosed as dermatitis venenata and was caused by claimant’s exposure to the chemicals used in the manufacture of “Restfoam”. -He was *1081totally disabled from January 30 to February 28, 1946. He went to work March 1, 1946, at another job for the same employer where he was not exposed to the chemicals. His condition improved and by March 16, 1946, he had fully recovered and has had no recurrence of dermatitis since. However he is prohibited from returning to his former employment because a new exposure to the chemicals would bring on a recurrence of the disease. The change from his former to his present employment has resulted in loss of earnings. These facts are either undisputed or fully supported by the evidence. The appellants’ contention that he is not entitled to compensation because he has not suffered from the disease since March, 1946, is untenable. (Workmen’s Compensation Law, §§ 37, 39; Matter of Adamsbaum v. Broadway Health Club, 271 App. Div. 576). Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Deyo, Santry and Bergan, JJ.